Case: 2:11-cv-01016-EAS-MRM Doc #: 1935 Filed: 10/15/18 Page: 1 of 1 PAGEID #: 75246

                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202) 479-3011
                                     October 1, 2018


     Clerk                                                             FILED
     United States Court of Appeals for the Sixth Circuit          Oct 03, 2018
     540 Potter Stewart U.S. Courthouse                       DEBORAH S. HUNT, Clerk
     100 East Fifth Street
     Cincinnati, OH 45202-3988


           Re: Raymond Tibbetts
               v. John Kasich, Governor of Ohio, et al.
               No. 18-5096
               (Your No. 17-4221)


     Dear Clerk:

           The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied.



                                             Sincerely,




                                             Scott S. Harris, Clerk
